DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 4-11, 23-24, 26-33, and 43-46.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-8, and 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2017/0368759 to Penny et al. cited in previous Office action (herein Penny).
Regarding claim 1¸ Penny teaches a device for precision locating of additively manufactured components wherein the components include one or more kinematic features (abstract).  Penny also teaches that the features can be protruding structures as well as formations made into the surface, i.e. recesses (paragraph 0015) and that said recesses can have shapes such as a v-shape that meets the claimed limitations of having at least one angled face (paragraph 0015 and Figs 4-5).  Fig 5 of Penny shows that the recesses can be surrounded by the surface (Fig 5 and paragraph 0074).  Penny teaches that the kinematic features are configured to engage corresponding kinematic features to form a kinematic coupling (paragraph 0008).  While Penny does not teach that the kinematic features are used to form a coupling with a robot during assembly of the additively manufactured component with another component, a review of the instant specification does not disclose any particular structures or configuration that is required.  Therefore, one of ordinary skill in the art would reasonably consider the kinematic features of Penny to be capable of being gripped by a robot during assembly of the additively manufactured component with another component.  Regarding the additively manufactured component being configured to be moveable by a robot, Penny teaches that the kinematic features are used to engage with other components or post-processing machines (paragraph 0096) such as mills or lathes (paragraph 0105).  One of ordinary skill in the art would recognize that a component placed in such a post-processing machine, especially a lathe, would move; therefore, the component of Penny can be considered to be moveable. 
Regarding claim 2, Penny teaches all the limitations of claim 1 as discussed above.
Penny teaches that the kinematic features can be co-additively manufactured with the component on which they are arranged.
Regarding claim 5, Penny teaches all the limitations of claim 1 as discussed above.
Penny teaches that the component can include an optical recognition print feature (paragraph 0110).
Regarding claim 6, Penny teaches all the limitations of claim 1 as discussed above.
As discussed above, Penny teaches that there can be more than one kinematic feature (abstract).
Regarding claim 7, Penny teaches all the limitations of claim 6 as discussed above.
Figs 2C and 13A of Penny shows that the bottom surfaces of the recesses are coplanar (paragraphs 0033 and 0051).
Regarding claim 8, Penny teaches all the limitations of claim 6 as discussed above.
Fig 5 of Penny shows that there can be three recesses.
Regarding claims 43-44, Penny teaches all the limitations of claim 1 as discussed above.
Penny is silent as to the kinematic feature being configured to hold the weight of the additively manufactured component or holding the additively manufactured component during acceleration; however, a review of the instant specification does not disclose any particular structures or configuration that is required.  Therefore, one of ordinary skill in the art would reasonably consider the kinematic features of Penny to be capable of meeting the claimed limitations, especially in view of the fact that the kinematic features of Penny are used to engage with post-processing machines (paragraph 0096) such as mills or lathes (paragraph 0105) which would impart movement and acceleration on the component.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0368759 to Penny et al. (herein Penny) as applied to claims 1 and 8 above.
Regarding claim 9, Penny teaches all the limitations of claim 8 as discussed above.
Penny teaches that the kinematic features can be substantially equidistant (paragraph 0076).  Penny teaches that the component can include an optical recognition print feature (paragraph 0110). Penny also teaches that the optical recognition feature can complement the kinematic interface for locating the part (paragraph 0110).  Penny is silent as to the exact placement of the optical recognition feature; however, given the finite number of places to locate the optical recognition feature on the surface of the kinematic interface, it would have been obvious to one of ordinary skill in the art to locate it in the center of the substantially equidistant kinematic features with a reasonably expectation of success in aiding of locating the part.  See MPEP 2143(I)(E).
Regarding claim 11, Penny teaches all the limitations of claim 10 as discussed above.
Penny teaches that the kinematic features make a kinematic coupling that restrains movement (paragraphs 0062 and 0063).  As discussed above, Penny teaches that there can be more than one kinematic feature (abstract) and Fig 5 of Penny shows that there can be three recesses.  Therefore, such a kinematic coupling would be reasonably considered to meet the claimed limitations.
Claims 23-24, 26-33, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0368759 to Penny et al. (herein Penny) in view of U.S. Pre-grant Publication 2017/0165751 to Buller et al. cited in previous Office action (herein Buller).
Regarding claim 23¸ Penny teaches a device for precision locating of additively manufactured components wherein the components include one or more kinematic features (abstract).  Penny also teaches that the features can be protruding structures as well as formations made into the surface, i.e. recesses (paragraph 0015) and that said recesses can have shapes such as a v-shape that meets the claimed limitations of having at least one angled face (paragraph 0015 and Figs 4-5).  Fig 5 of Penny shows that the recesses can be surrounded by the surface (Fig 5 and paragraph 0074).  Penny teaches that the kinematic features are configured to engage corresponding kinematic features to form a kinematic coupling (paragraph 0008).  While Penny does not teach that the kinematic features are used to form a coupling with a robot during assembly of the additively manufactured component with another component, a review of the instant specification does not disclose any particular structures or configuration that is required.  Therefore, one of ordinary skill in the art would reasonably consider the kinematic features of Penny to be capable of being gripped by a robot during assembly of the additively manufactured component with another component.  Penny teaches that the additive manufacturing process can be a powder bed fusion process (paragraph 0065).  Regarding the additively manufactured component being configured to be moveable by a robot, Penny teaches that the kinematic features are used to engage with other components or post-processing machines (paragraph 0096) such as mills or lathes (paragraph 0105).  One of ordinary skill in the art would recognize that a component placed in such a post-processing machine, especially a lathe, would move; therefore, the component of Penny can be considered to be moveable.
Penny is silent as to any details of the means for performing the powder bed fusion.
Buller teaches an apparatus for 3D printing (abstract).  Fig 1 of Buller shows the apparatus comprises material bed 104 (paragraph 0165), material dispensing mechanism 116 (paragraph 0248), tiling energy source 122 (paragraph 0165), optical system 114 (paragraph 0165), and base 102 (paragraph 0362) which correspond to a powder bed, a depositor, energy beam source, deflector, and a build plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder bed fusion process of Penny to use the apparatus of Buller because it would facilitate the generation of the component of Penny with a reduced degree of deformation (paragraph 0006).
Regarding claim 24, Penny and Buller teach all the limitations of claim 23 as discussed above.
Penny teaches that the kinematic features can be co-additively manufactured with the component on which they are arranged.
Regarding claims 26 and 32, Penny and Buller teach all the limitations of claim 1 as discussed above.
Penny is silent as to the kinematic features having a teardrop shape; however, Penny teaches that the recesses can be any number of shapes (paragraph 0062).  Furthermore, mere changes in shape have been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 27, Penny and Buller teach all the limitations of claim 23 as discussed above.
Penny teaches that the component can include an optical recognition print feature (paragraph 0110).
Regarding claim 28, Penny and Buller teach all the limitations of claim 23 as discussed above.
As discussed above, Penny teaches that there can be more than one kinematic feature (abstract).
Regarding claim 29, Penny and Buller teach all the limitations of claim 28 as discussed above.
Figs 2C and 13A of Penny shows that the bottom surfaces of the recesses are coplanar (paragraphs 0033 and 0051).
Regarding claim 30, Penny and Buller teach all the limitations of claim 28 as discussed above.
Fig 5 of Penny shows that there can be three recesses.
Regarding claim 31, Penny and Buller teach all the limitations of claim 30 as discussed above.
Penny teaches that the kinematic features can be substantially equidistant (paragraph 0076).  Penny teaches that the component can include an optical recognition print feature (paragraph 0110). Penny also teaches that the optical recognition feature can complement the kinematic interface for locating the part (paragraph 0110).  Penny is silent as to the exact placement of the optical recognition feature; however, given the finite number of places to locate the optical recognition feature on the surface of the kinematic interface, it would have been obvious to one of ordinary skill in the art to locate it in the center of the substantially equidistant kinematic features with a reasonably expectation of success in aiding of locating the part.  See MPEP 2143(I)(E).
Regarding claim 33, Penny and Buller teach all the limitations of claim 32 as discussed above.
Penny teaches that the kinematic features make a kinematic coupling that restrains movement (paragraphs 0062 and 0063).  As discussed above, Penny teaches that there can be more than one kinematic feature (abstract) and Fig 5 of Penny shows that there can be three recesses.  Therefore, such a kinematic coupling would be reasonably considered to meet the claimed limitations.
Regarding claims 45-46, Penny teaches all the limitations of claim 23 as discussed above.
Penny is silent as to the kinematic feature being configured to hold the weight of the additively manufactured component or holding the additively manufactured component during acceleration; however, a review of the instant specification does not disclose any particular structures or configuration that is required.  Therefore, one of ordinary skill in the art would reasonably consider the kinematic features of Penny to be capable of meeting the claimed limitations, especially in view of the fact that the kinematic features of Penny are used to engage with post-processing machines (paragraph 0096) such as mills or lathes (paragraph 0105) which would impart movement and acceleration on the component.
Response to Amendment
In view of Applicant’s amendments filed 31 May 2022, previous prior art rejections have been updated.
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that Penny does not teach that the kinematic features are configured to be are used to form a coupling with a robot during assembly of the additively manufactured component with another component and that the additively manufactured component is moveable by a robot when it grips the kinematic features (Remarks, pages 7-9).  As discussed above, the instant specification does not disclose and particular structures or configuration necessary to allow an end effector feature to be able to be gripped and moved by a robot.  Therefore, because the kinematic features of Penny has substantially the same structure as the claimed end effector features, one of ordinary skill in the art would reasonably consider the kinematic features of Penny to be capable of being gripped and moved by a robot.  Additionally, Applicant has provided no showing of evidence that the claimed shape is capable of achieving the desired results of being gripped and moved by a robot while other structures and configurations would not be capable, i.e. the criticality of the claimed limitations has not been demonstrated.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783